ORDER
PER CURIAM.
Rachel Hodge appeals the judgment of the trial court following jury trial in favor of Jack Swillum on her claims for property damage and pain and suffering resulting from an automobile accident. She claims that the trial court erred in (1) giving a comparative fault instruction and (2) accepting the verdict in which the jury apportioned fault at 50% to Ms. Hodge, the plaintiff, and 50% to Mr. Swillum, the defendant, and awarded Ms. Hodge zero damages. The judgment of the trial court is affirmed. Rule 84.16(b).